DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed 11/04/2021 in accordance with the AFCP 2.0 Consideration Program has been entered into record. Claims 1-3 and 6-10 remain pending.

Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Zozgornik (US 2020/0191352) discloses an illumination device, headlights able to dynamically change or adapt the light distribution in front of the vehicle ([0004]) having a reflective member formed of glass or polymer in which, at a distance from one another, appropriate prismatic structures are formed ([0013]);
Tsao (US 2017/0275027) discloses a hybrid aircraft headlight enabling a plurality of lighting functions ([0012-0013]) having a beam shaper with a set of parallel striations forming a set of prisms ([0035]) the faces of the prisms used to guide the beam in different orientations ([0037-0038]).
Regarding Claim 1, in view of the amendments and remarks filed 11/04/2021, the recited limitations are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 1 is allowable. Claims 2-3 and 6-10 are allowable by virtue of their dependency on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641